Citation Nr: 1102211	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  00-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) and 
anxiety disorder.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to a disability rating in excess of 10 percent 
for tinea pedis and tinea cruris.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 
with service in the Republic of Vietnam from January 1970 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 1998, July 1999 and June 2004 rating decision 
of the Waco, Texas Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in November 2005.  A transcript 
of that hearing has been associated with the claims file.

This case was previously remanded by the Board in October 2006 
and July 2009 for further development.  

As noted on the title page, the Board has recharacterized the 
issue of service connection for PTSD to service connection for an 
acquired psychiatric disability, to include PTSD and anxiety 
disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see 
also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The Board is aware that the Veteran submitted additional evidence 
in August 2010, after the most recent supplemental statement of 
the case (SSOC) was issued in July 2010.  Under the current 
regulations, 38 C.F.R. § 20.1304 provides that any "pertinent" 
evidence submitted by the Veteran which is accepted by the Board 
must be referred to the agency of original jurisdiction (AOJ) for 
review, unless this procedural right is waived by the Veteran.  
No such waiver was received in this instance.  However, upon 
review of the evidence, the Board finds that it is essentially 
cumulative of evidence of record previously associated with the 
claims filed.  In this regard, the evidence consists of private 
and VA medical records reflecting treatment for bilateral hearing 
loss and PTSD as well as copies of earlier VA examinations of the 
Veteran's psychiatric disability, skin disorder and hearing loss.  
The Board observes that the claims file already documents these 
disabilities and most of these records are already included in 
the claims file.  As such, the Board finds that the evidence is 
essentially cumulative in nature and amounts to a repeat of 
documents already of record.  As regards the document from the 
Department of Labor which demonstrates the Veteran received 
Workers' Compensation from his employment, the Board observes 
that the claims file already contains an earlier documentation 
from the Department of Labor reflecting the Veteran's receipt of 
Workers' Compensation from his employment at the U.S. Post Office 
due to his hearing loss.  As such, the Board finds that this 
evidence is also essentially cumulative in nature.  In any event, 
for the reasons discussed above, the Board determines that any 
error in not returning the claims to the AOJ for readjudication 
is harmless and results in no prejudice to the Veteran.  See 38 
C.F.R. § 20.1102 (2010).

The issue of entitlement to a total disability rating 
based upon individual unemployability has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  As the Board does not have 
jurisdiction over it, it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the objective 
evidence of record demonstrates that the Veteran has a current 
diagnosis of PTSD related to an in-service stressor and the 
objective evidence of record verifies his claimed in-service 
stressor; the objective evidence of record also demonstrates that 
the Veteran has a current diagnosis of anxiety disorder that is 
related to his active military service.  

2.  The Veteran is competent to attest to noise exposure in 
service and any continual hearing loss symptoms thereafter, 
however, he is not competent to testify that either the symptoms 
or his noise exposure in service are related to his currently 
diagnosed bilateral hearing loss.  

3.  Taken as a whole, the evidence of record demonstrates that 
the Veteran's statements of a continuity of hearing loss since 
his active service are not credible.  

4.  The probative evidence of record reflects that the Veteran's 
currently diagnosed bilateral hearing loss did not originate in 
service or for many years thereafter and is not related to any 
incident during active service.

5.  The Veteran's tinea pedis and tinea cruris is manifested by 
chronic and constant itching, hyperpigmentation, dry skin, 
occasional skin breakdown and scaling covering less than one 
percent of the exposed area and less than one percent relative to 
the whole body.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, 
the criteria for establishing entitlement of service connection 
for an acquired psychiatric disability, to include PTSD and 
anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2010).  

2.  The criteria for the establishment of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

3.  The criteria for a disability rating of 30 percent for tinea 
pedis and tinea cruris are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Codes 7813, 
7806 (2001), (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was not provided notice of the VCAA prior to the 
initial adjudication of the Veteran's claims for service 
connection for bilateral hearing loss and an increased rating in 
the August 1998 and July 1999 rating decisions, as the VCAA had 
not been enacted.  He was subsequently provided notice of the 
VCAA in March 2003, May 2004, and June 2004.  Prior to the 
initial adjudication of the Veteran's claim for service 
connection for PTSD in the June 2004 rating decision, the Veteran 
was provided notice of the VCAA in August 2003 with subsequent 
VCAA notice with respect to his PTSD claim in September 2004.  An 
additional VCAA letter was sent with respect to all three claims 
in April 2007.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The Veteran also received additional notice in April 
2007, pertaining to the downstream disability rating and 
effective date elements of his claims, with subsequent re-
adjudication in July 2008 and June 2010 Supplemental Statements 
of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating his increased rating 
claim.  The Veteran presented statements and testimony with 
respect to his tinea cruris and tinea pedis disabilities and 
described his current manifestations to VA examiners.  Based on 
this evidence, the Board is satisfied that the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that demonstrate 
an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, Social Security Administration (SSA) records, Department 
of Labor records, VA outpatient treatment reports, VA 
examinations, lay statements from the Veteran's friends and 
family and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

A.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including hearing loss, if manifested to a compensable 
degree within one year after discharge from service. 38 U.S.C.A. 
§ 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 
1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  See 
Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

1.  An Acquired Psychiatric Disorder, to include PTSD, 
Depressive Disorder and Anxiety Disorder

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his current acquired 
psychiatric disability was due to trauma from his military 
service.  In particular, the Veteran alleged that, during his 
active service in Vietnam, at which time he was assigned to be a 
cook, his base was hit by an enemy mortar and missile attack in 
June 1970.  In a letter dated in June 1970 from the Veteran to 
his wife, he reported witnessing a missile attack from the Viet 
Cong and that he called his mother and told her he was okay.  In 
January 2005 and April 2007 lay statements, the Veteran's sister 
reported that she was staying with her mother when the Veteran 
called on June 1970 and said he was scared because the Viet Cong 
had just tried to kill him in a mortar and missile attack.  In a 
May 2007 statement, T.D.G., reported that he served as a senior 
radio operator assigned to the communications platoon at the 
"HHC 2nd Bde, 1st Cavalry Division" from January 1970 to 
December 1970 and that he could verify the event that the Veteran 
referred to.  

SSA records reflect that the Veteran received a disability award 
for vascular dementia and late effects of cerebrovascular 
disease.  

The Veteran's DD form 214 indicates that he served on active duty 
from August 1969 to August 1971, with service in Vietnam from 
January 1970 to January 1971.  He was awarded the National 
Defense Service Medal, the Vietnam Service Medal and the Vietnam 
Campaign Medal with 60 device.  His service awards do not reflect 
any attachments of the "V" device, indicating service with 
valor and reflective of combat participation.  See generally Army 
Regulation 672-5-1, 40.  The Veteran's DD form 214 and service 
personnel records demonstrate that that his military occupational 
specialty (MOS) was that of cook with a related civilian 
occupation of kitchen supervisor.  

The regulations governing the award of service connection for 
PTSD have recently been amended.  Effective July 13, 2010, if a 
stressor claimed by a veteran is related to that veteran's fear 
of hostile military or terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that a veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of that veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
"[F]ear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho- physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).

Accordingly, as the Veteran's alleged in-service stressor, namely 
an enemy mortar and missile attack in June 1970 while he served 
in Vietnam as a cook, is consistent with the places, types, and 
circumstances of his active service and the service department 
records are sufficient to verify that the Veteran served in a 
location that would involve "hostile military or terrorist 
activity," the Board finds that the Veteran's lay testimony 
establishes the occurrence of his claimed in-service stressor.  
See id.

Private and VA medical records from November 1967 to May 2010 
reflect that the Veteran has been variously treated for and 
diagnosed with psychiatric disabilities, including PTSD, major 
depression, depressive disorder/depression, dysthymic disorder 
and vascular dementia with depressive symptoms.  In a May 2007 
private medical record, a private physician, Dr. M. B. F., 
diagnosed the Veteran with chronic PTSD and recommended a full 
PTSD evaluation through the Dallas VA clinic.  He also felt that 
this diagnosis was supported by the Veteran's war record and the 
fact that he was on psychotropics for this condition through a 
Vet Center psychiatrist.  In a January 2009 VA outpatient 
treatment report, the Veteran reported that while stationed in 
Sung Bay, Vietnam, he was in a combat zone, his base camp was hit 
by a missile and was bombed on a frequent basis with frequent 
mortar attacks, and he thought he would die.  He reported that 
the missile strike was the most fearful event.  The Veteran was 
diagnosed with chronic PTSD and major depression, recurrent and 
severe, in partial remission.  

In an October 2007 VA examination, the Veteran reported that he 
served in Vietnam for a period of one year, during which time he 
worked as a cook and was not directly involved in combat.  He 
reported however, that on the camp where he was located, there 
were tents and a perimeter surrounding the camp.  The Veteran 
reported that there were repeated mortar attacks, and on one 
occasion, there was a missile attack that hit the camp.  In 
particular, he stated that in June 1970, his camp was hit by 
mortar rounds and a missile which created a large crater between 
the water tank and an annex building and he believed that it was 
only because the missile hit in this location that lives were 
spared.  The Veteran reported being scared for his life and was 
able to call his mother the next day and tell her that they were 
trying to kill him and he felt extremely terrified and helpless.  
The examiner found that this event did meet the criterion A in 
the Diagnostic and Statistical Manual of Mental Disorders (DSM) 
IV for PTSD and did represent a severe military related traumatic 
event in which the Veteran's life was acutely in danger.  The 
examiner also found that the Veteran met the criterion B of the 
DSM IV for re-experiencing trauma.  

The Veteran was diagnosed with vascular dementia, uncomplicated 
secondary to stroke that occurred in September 2003.  He was also 
diagnosed with anxiety disorder, not otherwise specified, with 
mild sub-threshold PTSD spectrum symptoms, more likely than not 
secondary to traumatic experiences in Vietnam.  Finally, the 
Veteran was diagnosed with depressive disorder, not otherwise 
specified, less likely than not attributable to experiences of 
military trauma.  The examiner found that, with regard to the 
Veteran's anxiety disorder, it was his opinion that the Veteran 
had experienced some symptoms along a PTSD spectrum but he did 
not meet the full criteria for the condition.  

In November 2007, the October 2007 VA examiner provided an 
additional opinion with respect to his previous examination.  The 
examiner clarified that the Veteran did not meet the criteria for 
PTSD.  In doing so, he noted that while the Veteran did manifest 
some symptoms of PTSD, the DSM specified that an individual must 
meet the criteria in all six categories in order to make a 
diagnosis.  The examiner explained that as the Veteran did not 
meet criterion as defined by the DSM-IV, a diagnosis of PTSD 
could not be made.  He also found, however, that the Veteran had 
suffered from psychiatric symptoms that were more likely than not 
secondary to the Veteran's traumatic experiences in Vietnam.  
Therefore the diagnosis of anxiety disorder was made in order to 
reflect the presence of a diagnosable psychiatric condition that 
was brought on by the Veteran's military traumas but was not 
PTSD.  The examiner finally stated that the Veteran was also 
diagnosed with dementia and depression, which were not likely a 
result of his military experiences.  

PTSD

After a careful review of the evidence of record, the Board finds 
that the Veteran suffers from PTSD which is linked to a 
corroborated in-service stressor and that service connection is 
warranted.  As noted above, the Board finds that the Veteran's DD 
form 214 and service department records, reflecting service in 
Vietnam from January 1970 to January 1971, demonstrate that his 
alleged in-service stressor of enemy mortar and missile attack in 
June 1970 while he served in Vietnam as a cook, is consistent 
with the places, types, and circumstances of his active service 
and verifies that the Veteran served in a location that would 
involve "hostile military or terrorist activity."  As such, the 
Board finds that the Veteran's lay testimony establishes the 
occurrence of his claimed in-service stressor.  See id.

The Board also finds that there is a medical diagnosis of PTSD 
related to the Veteran's claimed in-service stressor.  In this 
regard, the Board finds that the January 2009 VA physician 
diagnosed the Veteran with PTSD based upon his reported in-
service stressor of being in a combat zone and his base camp 
being hit by a missile, bombed on a frequent basis and having 
frequent mortar attacks, with the missile strike was the most 
fearful event.

Thus, the Board finds that the objective evidence of record 
demonstrates that the Veteran has a current diagnosis of PTSD 
related to an in-service stressor and the objective evidence of 
record verifies his claimed in-service stressor.  75 Fed. Reg. 
39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

Anxiety Disorder

After a careful review of the record, the Board has determined, 
based upon the medical and satisfactory lay evidence set forth 
above, that the Veteran's anxiety disorder is related to his 
active service.  In this regard, the Board notes that the Veteran 
has a current diagnosis of anxiety disorder, which was 
established by the October 2007 VA examiner.  In addition, as 
noted above, the Veteran's reported in-service incident of an 
enemy mortar and missile attack in June 1970 while he served in 
Vietnam as a cook has been verified by his service records and 
therefore was established by his lay testimony.  See 75 Fed. Reg. 
39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).  Finally, the Board notes that in the October 2007 
VA examination and the November 2007 VA opinion, the VA examiner 
establishes a nexus between the Veteran's in-service stressor 
incident and the Veteran's currently diagnosed anxiety disorder.  
In the October 2007 VA examination, the Veteran was diagnosed 
with anxiety disorder, not otherwise specified, with mild sub-
threshold PTSD spectrum symptoms, more likely than not secondary 
to traumatic experiences in Vietnam this regard.  In the November 
2007 VA opinion, the examiner specified that the Veteran had 
suffered from psychiatric symptoms that were more likely than not 
secondary to the Veteran's traumatic experiences in Vietnam and 
thus, the diagnosis of anxiety disorder was made in order to 
reflect the presence of a diagnosable psychiatric condition that 
was brought on by the Veteran's military traumas but was not 
PTSD.  

Thus, the Board finds that the objective evidence of record also 
demonstrates that the Veteran has a current diagnosis of anxiety 
disorder that is related to his active military service.  

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD and anxiety 
disorder, is warranted.  38 C.F.R. § 3.102 (2010); 75 Fed. Reg. 
39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); see also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

      2.  Bilateral Hearing Loss

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his current bilateral 
hearing loss disability is related to his active service due to 
acoustic trauma from loud noise exposure.  In particular, the 
Veteran contends that he was exposed to loud noise from mortar 
and missile fire during his service in Vietnam.  In a letter 
dated in June 1970 from the Veteran to his wife, he reported 
witnessing a missile attack from the Viet Cong and that he called 
his mother and told her he was okay.  Lay statements in January 
2005 and April 2007 from the Veteran's sister and a May 2007 lay 
statement from a fellow service member T.D.G., both support the 
Veteran's statements and testimony that he witnessed a mortar and 
missile attack from the Viet Cong in June 1970.  

As noted above, DD form 214 indicates that he served on active 
duty from August 1969 to August 1971, with service in Vietnam 
from January 1970 to January 1971.  He was awarded the National 
Defense Service Medal, the Vietnam Service Medal and the Vietnam 
Campaign Medal with 60 device.  His service awards do not reflect 
any attachments of the "V" device, indicating service with 
valor and reflective of combat participation.  See generally Army 
Regulation 672-5-1, 40.  The Veteran's DD form 214 and service 
personnel records demonstrate that that his military occupational 
specialty (MOS) was that of cook with a related civilian 
occupation of kitchen supervisor.  Together with his service 
department record showing that he served in Vietnam, the Veteran 
has provided corroborating lay statements from his family members 
and a service comrade as to the Veteran's account of having 
witnessed an enemy mortar and missile attack in June 1970 while 
he served in country in the Republic of Vietnam as a cook.  
Giving due consideration to the service department record and the 
lay evidence from the Veteran, his family members and a service 
comrade, the Board finds that this evidence is consistent with 
the places, types, and circumstances of his active service in 
Vietnam and is sufficient to support the Veteran's contention 
that he was exposed to loud noise at the time he witnessed the 
1970 mortar and missile attack.  See 38 U.S.C.A. § 1154(a) (West 
2002).

Records from the Department of Labor demonstrate that the Veteran 
was awarded Workers' Compensation for binaural hearing loss 
during his employment at the U.S. Post Office.  In his claim for 
Workers' Compensation, the Veteran reported that he first 
realized that the disease or illness was caused or aggravated by 
his employment in December 2003 and that the louse noise from the 
machine made it difficult to hear.  A September 2002 Decision and 
Order of the Employees' Compensation Appeals Board indicates that 
in February 2002, the Office of Workers' Compensation Programs 
determined that the Veteran sustained an employment related 
binaural hearing loss and granted compensation benefits.  Those 
records include an Otologic Evaluation report which noted that a 
February 1979 hearing test was reviewed and showed relatively 
normal hearing.  It was indicated that hearing test results in 
July 2001 showed significant deterioration since the February 
1979 test.  This Otologic Evaluation report will be addressed in 
further detail below.  In a September 2003 Workers' Compensation 
award letter, the noted date of injury was in May 1998.  

Service treatment reports reflect no complaints of hearing 
problems upon the Veteran's entry into active service.  The May 
1969 entrance examination reflects that clinical evaluations of 
the Veteran's ears and eardrums were normal, however, a summary 
of defects and diagnoses notes the Veteran had defective hearing 
which was not considered disabling, however, he was assigned a 
physical profile of H-2 by the examining military physician.  
Audiometric testing revealed that the hearing threshold levels in 
decibels in the right ear were 15, 10, 10 and 10 at 500, 1000, 
2000, and 4000 Hertz respectively.  At corresponding frequencies 
in the left ear, the hearing threshold levels in decibels were 
20, 15, 10 and 30, respectively.  In a second stamped notation on 
the entrance exam, the Veteran was noted to have a physical 
examination in August 1969, performed on the same date of the 
Veteran's entrance into active service, with no findings of 
disqualifying defects or communicable disease noted, which was 
signed by a military medical examiner.  Upon separation from 
service, the Veteran reported having no problems with hearing 
loss or ear trouble in a July 1971 report of history.  A July 
1971 separation examination revealed a normal clinical evaluation 
of the ears and eardrums and no findings of defective hearing or 
hearing loss were noted.  Audiometric testing revealed that the 
hearing threshold levels in decibels in both the right and left 
ears were 5, 5, 5 and 5 at 500, 1000, 2000, and 4000 Hertz 
respectively.  In an August 1971 statement of medical condition, 
the Veteran reported that there had been no change in his medical 
condition since the last separation examination in July 1971.  

Private and VA medical records from November 1967 to May 2010 
reflect that the Veteran was initially treated for hearing loss 
in October 1999, at which time the Veteran was noted to have mild 
to moderate, high frequency sensorineural hearing loss in a VA 
outpatient treatment report.  On this same date, an October 1999 
an audiology report found mild sensorineural hearing loss in the 
right ear and mild to moderate sensorineural hearing loss in the 
left ear with a hand written note indicating that it was probably 
due to noise exposure.  

In an August 2001, pursuant to the Veteran's Workers' 
Compensation claim, a private physician performed an Otologic 
Evaluation regarding the Veteran's current hearing loss 
disability, pursuant to a July 2001 noise level measurement 
hearing test, noting that a February 1979 test was also performed 
and reviewed.  In this document, the private physician noted the 
Veteran' had a significant deterioration in hearing since the 
February 1979 hearing test and found that the Veteran had 
relatively normal hearing in February 1979.  He diagnosed the 
Veteran with bilateral noise induced neurosensory loss with good 
discrimination and opined that the sensorineural hearing loss 
was, in part or all, due to noise exposure encountered in the 
Veteran's Federal civilian employment.  

In a December 2003 VA outpatient treatment report, the Veteran 
was evaluated with normal to mild sensorineural hearing loss of 
both ears and the audiologist noted that the Veteran had a 
history of noise exposure while in the military and in civilian 
work environment.  

Subsequent private and VA medical records reflect that the 
Veteran was treated for and diagnosed with sensorineural hearing 
loss of both ears.  

In an April 2008 VA examination, the Veteran was provided an 
audiological evaluation and otolaryngology evaluation.  The VA 
examiner who performed the otolaryngology evaluation reviewed the 
audiological evaluation in addressing the Veteran's hearing loss 
disability and providing a diagnosis and opinion.  The Veteran 
was diagnosed with bilateral sensorineural hearing loss, with 
normal audiometric thresholds present for VA rating purposes in 
the right ear.  The VA examiner noted that his review of the 
service medical records was negative for hearing loss and/or 
tinnitus incurred while on active duty.  This review included 
sick call records.  The examiner noted that, at separation from 
active duty service in 1971, the Veteran had normal audiometric 
thresholds present in all frequencies tested and he also checked 
"no" for hearing loss at separation from service in 1971.  The 
examiner was unable to determine whether a nexus might be present 
between the Veteran's military service and his current hearing 
loss and/or tinnitus.  He stated there was clear and convincing 
evidence to rebut the contention of either hearing loss or 
tinnitus having been incurred in active service since the Veteran 
had normal thresholds at separation from service and checked 
"no" to hearing loss at this time.  The examiner also found 
that it would appear that the Veteran's current hearing loss and 
tinnitus both occurred subsequent to separation from service.  He 
opined that the most likely etiology of both hearing loss and 
tinnitus would be a combination of genetic and environmental 
factors that occurred subsequent to separation from service, the 
dominant etiology being the Veteran's presbycusis.  Finally, he 
concluded that it was his opinion that it was less likely than 
not that the Veteran's current hearing loss and/or tinnitus might 
be related to military service, specifically less likely than not 
related to military noise exposure and acoustic trauma.  

After a review of the record, the Board concludes that 
entitlement to service connection for bilateral hearing is not 
warranted.  In this regard, the Board finds that bilateral 
hearing loss was not shown in service or for many years 
thereafter.  While the Veteran's service records support his 
claim that he was exposed to loud noise during active service, 
the evidence of record demonstrates that the Veteran was not 
diagnosed with bilateral hearing loss until October 1999, 
approximately 28 years following his separation from active 
service.  Although the August 2001 Otologic Evaluation noted that 
that a February 1979 test was also performed and reviewed, there 
is no indication that the Veteran was assessed with a hearing 
loss disability in February 1979.  The Board notes that this 
hearing test was not associated with the record, although other 
records from the Department of Labor have been.  However, the 
Board finds that the physician during the August 2001 Otologic 
Evaluation found that the Veteran had relatively normal hearing 
in February 1979 based on a review of those test results.  Even 
assuming the August 2001 Otologic Evaluation suggests that a 
bilateral hearing loss disability was manifested in February 
1979, the disability would still have manifested approximately 8 
years following his active service.

With respect to the May 1969 entrance examination, the Board also 
finds that there is no satisfactory evidence in the record that 
establishes that the Veteran's bilateral hearing loss, preexisted 
or had its onset during the Veteran's period of active duty 
service.  Service treatment records reflect no findings of a 
hearing loss disability during the Veteran's active service.  
While the entrance examination notes that the Veteran had 
defective hearing which was not considered disabling, and he was 
assigned a physical profile of H-2 by the examining military 
physician, clinical evaluations of the Veteran's ears and 
eardrums were normal.  Moreover, as noted above, the entrance 
examination also noted the Veteran had another physical 
examination in August 1969, performed on the same date of the 
Veteran's entrance into active service, with no findings of 
disqualifying defects or communicable disease noted, which was 
signed by a service department medical examiner.  In addition, 
Veteran reported having no problems with hearing loss or ear 
trouble in a July 1971 report of history, and a July 1971 
separation examination revealed a normal clinical evaluation of 
the ears and eardrums with audiometric testing showing that the 
hearing threshold levels in decibels in both ears were 5, 5, 5 
and 5 at 500, 1000, 2000, and 4000 Hertz respectively, thereby 
demonstrating an improvement from audiometric testing in the 
entrance examination.  Finally, an August 1971 statement of 
medical condition, the Veteran reported that there had been no 
change in his medical condition since the last separation 
examination in July 1971.  

As such, the Board finds that the medical evidence (during and 
post service) fails to establish that the Veteran's hearing loss 
had its onset during the Veteran's active duty and fails to reach 
the level needed so as to characterize it as "clear and 
unmistakable," to rebut the presumption of soundness.

The Board also notes that the record evidence indicates no 
showing that the Veteran's hearing loss disability was manifested 
to a compensable degree within a year following service for 
purposes of presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309.  Here, the record evidence on file from August 1971 to 
August 1972 fails to show that the Veteran had been treated for 
complaints of hearing loss, noise exposure or any related ear 
condition.  In fact, private medical records from November 1967 
through November 1979 reflect no findings or treatment for 
problems related to the Veteran's ears or hearing at any time 
during this period, and the record contains VA medical evidence 
confirming a diagnosis of and treatment for hearing loss as early 
as 1999.  

The Board also finds no probative evidence of a nexus between the 
Veteran's active service and his currently diagnosed bilateral 
hearing loss.  In this regard, the Board notes that the private 
physician in the August 2001 Otologic Evaluation diagnosed the 
Veteran with bilateral noise induced neurosensory loss with good 
discrimination and opined that the sensorineural hearing loss 
was, in part or all, due to noise exposure encountered in the 
Veteran's Federal civilian employment.  The April 2008 VA 
examiner found that it was less likely than not that the 
Veteran's current hearing loss and/or tinnitus might related to 
military service, specifically, less likely than not related to 
military noise exposure and acoustic trauma.  In support of his 
conclusions, the examiner cited to findings in the record 
including the Veteran's service treatment reports in which the 
Veteran had normal thresholds at separation from service and 
checked "no" to hearing loss at this time.  

With respect to the lay statements of record from the Veteran's 
family members and a fellow service member T.D.G., they support 
the Veteran's statements and testimony that he witnessed a mortar 
and missile attack from the Viet Cong in June 1970; as noted 
above, the Veteran's lay statements regarding the exposure to 
noise in service are likewise supported by such lay evidence and 
his service records.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Therefore, to the extent that these statements 
show the Veteran was exposed to loud noise at the time he 
witnessed the 1970 mortar and missile attack, these statements 
are found to be competent and credible lay evidence.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, 
as noted above, while this lay evidence and the service records 
support his contention that he was exposed to loud noise in 
service, the satisfactory lay and medical evidence of record 
demonstrates that bilateral hearing loss was not shown in service 
or for many years thereafter.  

With respect to the Veteran's statements that he was exposed to 
noise in service and had hearing loss ever since that time, the 
Board notes that he is competent to report a continuity of 
symptomatology, and that report can serve to provide the needed 
evidence of a nexus between the current disability and the 
disease or injury in service.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  The Board must, however, weigh a veteran's 
reports against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Board acknowledges the Veteran's statements he was exposed to 
noise in service and had hearing loss since that time, however, 
he is not competent to specify that any hearing loss experienced 
since his active service, was, in fact, due to the noise exposure 
he experienced in service, as this would constitute a medical 
conclusion which he is not competent to make.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not 
competent to render an opinion regarding the diagnosis or 
etiology of a disease or injury; however, a lay witness can 
provide and "eye-witness" account of the visible symptoms).  

While the Veteran's lay statements that he experienced hearing 
loss since service are found to be competent, the Board finds 
that his statements to this effect are not credible as they are 
inconsistent with the other evidence of record.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence).  
In this regard, the Board points out that that the record is 
replete with medical evidence contemporaneous to the Veteran's 
active service and thereafter which does not reflect any 
objective medical findings related to hearing loss in service or 
any complaints or treatment for symptoms related to hearing loss 
for many years following his separation from active service.  As 
a matter of fact, the Veteran, himself, reported no problems with 
hearing loss or ear trouble when he presented for separation 
examination in July 1971, and likewise indicated the same in an 
August 1971 statement.  Indeed, the history provided by the 
Veteran contemporaneous to his service separation clearly refutes 
his belated statements of hearing loss since service, which he 
now proffers in connection with his current claim for 
compensation.

The Board notes that while the entrance examination notes that 
the Veteran had defective hearing which was not considered 
disabling, and he was assigned a physical profile of H-2 by the 
examining military physician, clinical evaluations of the 
Veteran's ears and eardrums were normal and the entrance 
examination noted a subsequent physical examination in August 
1969, performed on the same date of the Veteran's entrance into 
active service, with no findings of disqualifying defects or 
communicable disease noted.  The separation examination, 
conducted months following the Veteran's service in Vietnam, 
reflects no findings or complaints of hearing loss.  
Additionally, there are no subsequent records following the 
Veteran's active service showing complaints or treatment of 
hearing loss for many years thereafter.  In fact, the post 
service medical evidence of record reflects the Veteran was 
initially diagnosed with mild to moderate sensorineural hearing 
loss in October 1999, approximately 28 years after his separation 
from active service.  See Savage v. Gober, 10 Vet. App. 488, 496-
97 (1997) ("in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity").  

Therefore, as there is no credible and probative evidence of a 
nexus between the Veteran's active service and his currently 
diagnosed bilateral hearing loss, the preponderance of the 
evidence is against a finding that the Veteran's bilateral 
hearing loss is related to his active military service.  As such, 
the claim for service connection for bilateral hearing loss is 
denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Increased Rating

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran is currently assigned a 10 percent disability rating 
for tinea pedis and tinea cruris under the provisions of 
Diagnostic Codes 7806 and 7813 pertaining to dermatitis or eczema 
and dermatophytosis.  38 C.F.R. § 4.118 (2001); 38 C.F.R. § 4.118 
(2008).  

The Board observes that, while the Veteran's claim was pending, 
new rating criteria for evaluating skin disabilities became 
effective on August 30, 2002 and again on October 23, 2008.  See 
67 Fed. Reg. 49590 (July 31, 2002); See also 73 Fed. Reg. 54712 
(September 23, 2008).  Where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of the 
amended regulations prior to the established effective date.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 
5110(g) (West 2002) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act or 
administrative issue).  

Because the Veteran filed his claim of service connection for 
tinea pedis and tinea cruris on March 23, 1998, the Board is 
required to consider the claim in light of both the former and 
revised schedular criteria effective on August 30, 2002 in order 
to determine whether a higher initial disability rating is 
warranted for that disability.  However, the new rating criteria 
for evaluating skin disabilities effective on October 23, 2008 
shall apply to all applications for benefits received by VA on or 
after October 23, 2008 and therefore do not apply in this case.  
73 Fed. Reg. 54712 (September 23, 2008).

The General Counsel for VA has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for the 
periods from and after the effective date of the regulatory 
change.  However, the Veteran does get the benefit of having both 
the former and revised regulations considered for the period 
after the change was made.  See VAOPGCPREC 3-2000.  

That guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded earlier 
than the effective date of the change in law pursuant to which 
the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  
Therefore, the Board must evaluate the Veteran's claim under both 
the old criteria in the VA Schedule for Rating Disabilities and 
the current regulations.  

Under the former Diagnostic Code 7800, in effect prior to August 
30, 2002, for disfigurement of the head, face or neck, a slight 
disfigurement was rated as noncompensable (0 percent).  A 10 
percent disability rating requires moderately disfiguring scars.  
A 30 percent disability rating requires a disfiguring scar that 
is severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 50 percent disability 
rating requires a complete or exceptionally repugnant deformity 
of one side of face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  

The revised Diagnostic Code 7800, effective August 30, 2002, 
provides ratings for disfigurement of the head, face, or neck.  
Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating under 38 
C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest 
part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  
A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, is 
rated 80 percent disabling.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of the 
auricle is to be rated under Diagnostic Code 6207 (loss of 
auricle), and anatomical loss of the eye under Diagnostic Code 
6061 (anatomical loss of both eyes) or Diagnostic Code 6063 
(anatomical loss of one eye), as appropriate.  Note (3) provides 
that unretouched color photographs are to be taken into 
consideration when rating under these criteria.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2008).

Under the former Diagnostic Code 7801, in effect prior to August 
30, 2002, scars from third degree burns were assigned a 10 
percent rating for an area or areas exceeding 6 square inches 
(38.7 cm.2).  Scars from third degree burns were assigned a 20 
percent rating for an area or areas exceeding 12 square inches 
(77.4 cm.2).  Scars from third degree burns were assigned a 30 
percent rating for an area or areas exceeding one-half square 
foot (0.05 m.2).  Scars from third degree burns were assigned a 
40 percent rating for an area or areas exceeding 1 square foot 
(0.1 m.2).  Note (1) to Diagnostic Code 7801 provides that actual 
third degree residual involvement required to the extent shown 
under 7801.  Note (2) provides that ratings for widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2001).

The revised Diagnostic Code 7801, effective August 30, 2002, 
provides ratings for scars, other than the head, face, or neck, 
that are deep or that cause limited motion.  Scars that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches (39 sq. cm.) are rated 10 percent disabling.  Scars 
in an area or areas exceeding 12 square inches (77 sq. cm.) are 
rated 20 percent disabling.  Scars in an area or areas exceeding 
72 square inches (465 sq. cm.) are rated 30 percent disabling.  
Scars in an area or areas exceeding 144 square inches (929 
sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic 
Code 7801 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep 
scar is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Under the former Diagnostic Code 7802, in effect prior to August 
30, 2002, scars from second degree burns are assigned a 10 
percent rating for an area or areas approximating 1 square foot 
(0.1 m.2).  Note provides that ratings for widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2001).

The revised Diagnostic Code 7802, effective August 30, 2002, 
provides ratings for scars, other than the head, face, or neck, 
that are superficial or that do not cause limited motion.  
Superficial scars that do not cause limited motion, in an area or 
areas of 144 square inches (929 sq. cm.) or greater, are rated 10 
percent disabling.  Note (1) to Diagnostic Code 7802 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Under the former Diagnostic Code 7803, in effect prior to August 
30, 2002, a 10 percent evaluation is assigned for scars that were 
superficial, poorly nourished, with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2001).  

The revised Diagnostic Code 7803, effective August 30, 2002, 
provides a 10 percent rating for superficial unstable scars.  
Note (1) to Diagnostic Code 7803 provides that an unstable scar 
is one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Note (2) provides that a superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2008).  

Under the former Diagnostic Code 7804, in effect prior to August 
30, 2002, a 10 percent evaluation is assigned for scars that are 
superficial, tender and painful on objective demonstration.  Note 
provides that a 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip of 
finger or toe, and the rating may exceed the amputation value for 
the limited involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  

The revised Diagnostic Code 7804, effective August 30, 2002, 
provides a 10 percent rating for superficial scars that are 
painful on examination.  Note (1) to Diagnostic Code 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  Id.

Under the former Diagnostic Code 7805, in effect prior to August 
30, 2002, other scars are evaluated based on limitation of 
function of part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2001).  

The revised Diagnostic Code 7805, effective August 30, 2002, 
provides that other scars are to be rated on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2008).  

Under the former Diagnostic Code 7806, in effect prior to August 
30, 2002, eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area is assigned a 
noncompensable (zero percent) rating.  Eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area is assigned a 10 percent rating.  Eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement is assigned a 30 percent rating.  Eczema with 
ulceration or extensive exfoliation or crusting, and systemic or 
nervous manifestations, or exceptionally repugnant is assigned a 
50 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).

The revised Diagnostic Code 7806, effective August 30, 2002, 
provides ratings for dermatitis or eczema.  Dermatitis or eczema 
is to be rated under either the criteria under Diagnostic Code 
7806 or to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy is required during the past 12-month period, is rated 
noncompensably (0 percent) disabling.  Dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period, is rated 10 percent disabling.  Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of six weeks or more, but not constantly, during 
the past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period, is rated 60 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2008). 

Under the former Diagnostic Code 7813, in effect prior to August 
30, 2002, dermatophytosis is to be rated as scars, disfigurement, 
etc., on the extent of constitutional symptoms, physical 
impairment.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2001).

The revised Diagnostic Code 7813, effective August 30, 2002, 
provides ratings for dermatophytosis (or ringworm) in various 
locations on the body, including the body (tinea corporis), the 
head (tinea capitis), the feet (tinea pedis), the beard (tinea 
barbae), the nails (tinea unguium), and the inguinal area, also 
known as jock itch (tinea cruris).  

Diagnostic Code 7813 provides that dermatophytosis is to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), 
or dermatitis (Diagnostic Code 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 
(2008).  

Analysis

The Veteran contends that his current tinea pedis and tinea 
cruris warrants a disability rating in excess of 10 percent.  In 
statements and testimony presented throughout the duration of the 
appeal, he has maintained that his tinea pedis and tinea cruris 
is productive of constant itching and discomfort, daily, for 
years which causes him to scratch throughout the day and requires 
the constant need of topical medication.  The Veteran contends 
that the constant itching and topical medication has also ruined 
his clothing and affected his work such that he must scratch his 
groin.  During a November 2005 Travel Board hearing, the Veteran 
testified that his medication, creams for his groin and feet, 
helps his skin condition but did not relieve it.  He also 
testified that he experienced itching constantly which was 
embarrassing when he was out in public and had to scratch his 
groin area.  The Veteran also reported that his skin has a 
tendency to crack open when he scratches.  

Private and VA medical records from March 1997, within one year 
of the Veteran's claim for increase, to May 2010 reflect that the 
Veteran has been treated for tinea pedis, tinea cruris, 
dermatitis and dermatophytosis of the groin and feet with 
symptoms including scaling of the groin and feet, a scaly rash on 
the scrotum and thighs, onchomycosis of the toenails, and 
itching, for which he has been continually prescribed medication 
including miconazole and hydrocortisone.  

A January 1999 VA examination reflects the Veteran reported an 
intermittent course of his disease which has lasted over 20 
years, with summers being the worst.  Symptoms included pruritus.  
A physical examination revealed an ache and mild erythema at the 
scrotal sac and inguinal area as well as the bilateral soles with 
no findings of ulceration, exfoliation or crusting and no 
associated systemic or nervous manifestations.  He was diagnosed 
with tinea cruris and tinea pedis which were not being treated at 
the present time, although it was noted that the Veteran 
responded to topical treatments and more as to systemic 
medication but with recurrences.  The examiner noted this was 
common in those with recurrent fungal infections.  

A January 2003 VA examination of the Veteran's skin revealed the 
Veteran reported his condition was intermittent and his chief 
complaint was itching in the groin and feet.  He reported current 
treatment including fluconazole tablets and cream and 
hydrocortisone cream.  A physical examination revealed that the 
Veteran had very slight scaling of the groin area, 
hyperpigmentation of the skin in the areas adjacent to the 
scrotum which the Veteran claimed was pruritic, scattered and 
superficial hyperpigmented plaques along both feet and no 
interdigital lesions.  His toenails were normal.  The Veteran was 
diagnosed with tinea cruris and tinea pedis, chronic, mild, with 
no significant acute lesions at the present time and for which 
the Veteran was being treated at the outpatient clinic at the VA 
medical center.  The examiner also reported in an addendum that 
the extent of the Veteran's lesions, in his opinion, would be no 
more than one percent of the entire body.  

In a December 2003 VA examination, the Veteran reported that 
nothing had changed since the January 2003 VA examination and 
that the medication he was using was fairly effective in keeping 
the condition under control and minimize itching.  He was using 
hydrocortisone in the groin area and miconazole on the feet.  The 
Veteran stated that he was an employee of the post office and 
sometimes the itching caused him to have to scratch in the groin 
or feet at work.  He reported that the condition was worse in the 
summertime when he perspired more and improved in the winter.  A 
physical examination revealed a dry rash-like skin condition of 
the groin with no evidence of excoriation, inflammation or 
erythema and did not involve the penis.  Both feet revealed dry 
slightly scaly dermatitis on the edges of the feet, a 1cm 
diameter scaly area on the dorsum of the left foot, no lesions in 
the web spaces on the left foot, some dryness and flaking in the 
first web space of the right foot, there was no excoriation of 
the feet.  The examiner noted mild tinea cruris involving a 
limited area of the inner thigh folds and the scrotum and mild 
tinea cruris involving the sides of the feet, especially in the 
heels area and the right first web space.  The total body area 
affected was less than one percent.  

During a March 2005 VA examination, the Veteran reported that he 
currently used hydrocortisone cream in the groin twice a day and 
miconazole cream twice daily to the foot.  He reported his 
medications had not changed since 2003 and these creams had been 
keeping his skin condition under control.  The Veteran stated 
that since 1976, he has had some flare-ups, getting worse in the 
winter when it starts itching more, and then he develops some 
cracks in the feet but has never had any infection of the foot.  
He reported having the same type of flare ups in the groin and 
feet with increased itching in the groin and then cracks.  The 
Veteran also stated this problem has affected his toenails.  The 
examiner noted the percentage of the exposed area was zero 
percent but the percentage of the entire body was approximately 
five to six percent.  There were no reports of scarring or 
disfigurement but the Veteran reported that when he was working 
he had a lot of itching in the groin and feet which was 
embarrassing to him.  He retired in June 2004.  A physical 
examination of the groin revealed hyperpigmentation, no active 
lesions, and involved two to three percent of the Veteran's body 
surface.  An examination of the feet revealed hyperpigmentation, 
scaling, no active lesions and the area involved was two to three 
percent of the total body surface.  The examiner noted the 
Veteran was in treatment and doing better, requiring treatment 
every day.  The examiner found that this involved approximately 
two to three percent of his body surface.  He also noted that at 
the present time, there were no active lesions but the itching 
was still continuing and the Veteran had hyperpigmentation and 
chronic itching of the feet.  

During an October 2007 VA examination, the Veteran reported using 
a cream medication for both the groin and feet regions which were 
recovering well.  He reported having flare-ups mainly in the 
summer.  In the groin he had itching and burning and the soles of 
his feet developed skin cracks and breaks down with itching and 
burning.  The Veteran also said this condition has affected his 
toenails in the past.  He was not currently employed.  A physical 
examination revealed a dry hyperpigmented skin rash in the 
scrotum, hyperpigmentation of the feet, scaling of the feet and 
no active lesions.  The area involved was less than one percent 
of the total body surface area and zero percent of the exposed 
area.  The examiner noted that the Veteran's tinea cruris and 
tinea pedis were both responding well to the mediation cream and 
involved less than one percent of the body surface area.  

After a careful review of the record and resolving all benefit of 
the doubt in favor of the Veteran, the Board finds that the 
Veteran's tinea pedis and tinea cruris warrants a rating of 30 
percent from the date of his claim, March 23, 1998, under former 
Diagnostic Code 7806 for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  In 
considering both the old and new regulations the Board finds that 
the Veteran's current tinea pedis and tinea cruris is mainly 
productive of itching constant.  The Board notes that the 
evidence of record, including the VA examinations and the 
Veteran's testimony, reflect symptoms of constant and chronic 
itching with flare-ups throughout the year and findings of 
hyperpigmentation, dry skin, occasional skin breakdown and 
scaling covering less than one percent of the exposed area and 
less than one percent relative to the whole body.  As doubt will 
be resolved in favor of the Veteran the Board finds that based 
upon the above findings, his current tinea pedis and tinea cruris 
is productive of itching constant so as to warrant an initial 30 
percent rating under former Diagnostic Code 7806.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).

The Board also notes that the Veteran's tinea pedis and tinea 
cruris does not warrant a higher rating than the 30 percent 
assigned from March 23, 1998  under the former or revised 
Diagnostic Code 7806, as there is no evidence of dermatitis or 
eczema that involves more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period 
or eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  In addition, former or revised Diagnostic Code 7800 
would not provide a higher rating as there is no objective 
medical evidence of complete or exceptionally repugnant deformity 
of one side of face, marked or repugnant bilateral disfigurement 
or a skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features or with four or five 
characteristics of disfigurement.  

The Board has also considered other applicable diagnostic 
criteria, however as the Veteran's tinea pedis and tinea cruris 
is not characterized by limitation of motion, a scar from a third 
degree burn or a scar, other than the head, face, or neck, former 
and revised Diagnostic Codes 7801 and 7805 are inapplicable.  
Moreover, the Board notes that both former and revised Diagnostic 
Codes 7802, 7803 and 7804 do not provide ratings in excess of 10 
percent.  Finally, as both the former and revised Diagnostic Code 
7813 provide that dermatophytosis is to be rated under the 
appropriate diagnostic code based on the extent of constitutional 
symptoms and physical impairment or predominant disability, as 
the Veteran is rated under Diagnostic Code 7806, he has been 
rated based under the applicable diagnostic code relating to his 
symptoms and predominant disability.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2008).  
See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Under the circumstances of this case, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board finds that the 
criteria for a disability rating of 30 percent for tinea pedis 
and tinea cruris are met.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and anxiety disorder, is granted.  

Service connection for bilateral hearing loss is denied.  

A disability rating of 30 percent for tinea pedis and tinea 
cruris is granted, subject to the provisions governing the award 
of monetary benefits.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


